                        Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 1 of 6

AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  District of Connecticut

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )                      c.~ J._ (.3 (. \'2Ao )
               or identify the person by name and address)                      )      Case No.   3:19-l'f'lj-I4!:!6 (~ALM)
                      Gateway laptop computer                                   )
                  S/N: LXWZG020041432371 B1601                                  )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _______ District of                            Connecticut
(identify the person or describe the property to be searched and give its location):

      Gateway laptop computer S/N: LXWZG020041432371 B1601, which is located at the FBl's New Haven, Connecticut, field
      office, as described in Attachment A, which is expressly incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the proper~ >i> seized):


      Evidence, fruits and instrumentalities of a crime as described ;c ti: .',Hft:le!w'lt ~            ttachment B, which is expressly
      incorporated herein.




         YOU ARE COMMANDED to execute this warrant on or before                November 20, 2019        (not to exceed 14 days)
       0 in the daytime 6:00 a.m. to 10:00 p.m. ¢ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Hon . Sarah A. L. Merriam
                                                                                                                 - - - - - - - - -- -
                                                                                                   (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S .C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:       I   faP..vJ Z.019                                          ----,- -/s/ Sarah A.Judge
                                                                                                             L. Merriam, USMJ
                                                                                                                 's signature

City and state:             New Haven, Connecticut                                                   Hon. Sarah A. L. Merriam
                                                                                                         Printed name and title
                        Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 2 of 6

AO 93 (Rev 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case Not,.-- .;.,c1Q.llA() l            Date and time warrant executed:         Copy of warrant and inventory left with:
    3:19-ff'tj 1-496 (SALM)
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                               Certtlicatio_n


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer's signature



                                                                                          Printed name and title
         Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 3 of 6




                                      ATTACHMENT A

       The property to be searched is a Gateway laptop computer with model number SIN:

LXWZG020041432371B1601 (the "Target Computer"). The Target Computer is located at the

FBI's field office in New Haven, Connecticut.    The Target Computer also is depicted in the

photographs below.

       This warrant authorizes the forensic examination of the Target Computer for the purpose

of identifying the electronically stored information described in Attachment B.
               Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 4 of 6




                                                      ATTACHMENT B

          1.         All information on the Target Computer described in Attachment A where the

info1mation relates to violations of 18 U.S.C. § 2339B and refer, relate, and inv

McCormick, ind-udmg-mtl
                     foJ11rr.,1JTitamtITifo5':1fl'i"\rlin:·crrnff1-:lJ11Mnnuua-a,rv-+:-z¼t-&;-'£€~~.lteseir#.< -----

                1. Email, text, and other messages, photos, videos, contacts and contact lists,

                     addresses and address books, voicemail messages, dialed calls, incoming calls,

                    received calls, outgoing calls, location data, calendar, applications and application

                     data, settings;

                2. Any photographs, videos, or other information referring or relating to firearms, or

                    any weapons;

                3. Any communications, or other information, referring or relating to firearms, or

                    any weapons;

               4. Records and information relating to ISIS or other foreign terrorist organizations;

               5. Records and information relating to the attempted provision of material support or

                    resources to ISIS, or other foreign te1rorist organizations;

               6. Records and information relating to travel, including travel plans, itineraries,

                    reservations, bookings, tickets, -and the means and-sources .of-payment-for travel; .

               7. Records and information relating to plans to commit a terrorist attack, or to fight

                    with ISIS or other foreign terrorist organizations, including funding, materials

                    needed, maps, disguises, aliases, weapons, or the other materials that may assist

                    with such an attack;
Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 5 of 6



 8. Records and information relating to communications with others relating to ISIS

    or other foreign terrorist organizations, or potential terrorist attacks on the United

    States or in other countries;

 9. Records and information relating to McCormick's use of YouTube, Facebook,

    WhatsApp, Hotmail, and other forms of social media, use of the internet, and

    communication methods, including private messaging;

 10. Records and information relating to videos or other content created, publicly

    posted, or viewed by McCormick on the internet relating to ISIS or other foreign

    terrorist organizations;

11. The methods and techniques used in attempting to provide material support or

    resources to a foreign-terrorist organization;

12. Arrangements for travel and meetings;

13. The distribution of videos and photographs evidencing the work,

    accomplishments, or propaganda of a foreign-terrorist organization;

14. The recruitment of supporters and financial or other support for a foreign-terrorist

    organization;

15. Communication between McCormick and other individuals, including potential

    co-conspirators, accomplices, associates, and other individuals relating to ISIS or

  -other-for-eignterroristorganizations, or attempting to providematerial-support or

    resources for such organizations;

16. Identifying information and contact information of potential co-conspirators,

    accomplices, associates, and other individuals engaged or otherwise involved in

    attempting to provide material support or resources to ISIS or other foreign


                                        2
          Case 3:19-cr-00263-KAD Document 36 Filed 11/06/19 Page 6 of 6



                te1Torist organizations;

            17. Records and information indicating McCormick's state of mind as it relates to the

                attempted provision of material support or resources to ISIS or other foreign

                terrorist organizations;

            18. records of Internet Protocol addresses used;

            19. records oflnternet activity, including firewall logs, caches, browser history and

                cookies, "bookmarked" or "favorite" web pages, search terms that the user

                entered into any Internet search engine, and records of user-typed web addresses;

                and

            20. Evidence of user attribution showing who used or owned the Target Computer at

                the time the things described in this warrant were created, edited, or deleted, such

                as logs, phonebooks, saved usernames and passwords, documents, and browsing

               history.



        This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition-toJaw enforcement officers-fil1d agents, attorneys for the government,_attorney support..... .. -· - -- ..

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
